Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 1, 2019

                                            No. 04-19-00225-CV

                                     IN RE Abelardo G. GONZALEZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On April 12, 2019, relator filed a petition for writ of mandamus. Because relator has
received the relief requested in his petition, the petition for writ of mandamus is DENIED AS
MOOT. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on May 1, 2019.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G., Children,
pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Missy Medary presiding.